 


109 HRES 729 EH: Supporting National Tourism Week.
U.S. House of Representatives
2006-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 729 
In the House of Representatives, U. S.,

June 6, 2006
 
RESOLUTION 
Supporting National Tourism Week. 
 
 
Whereas travel and tourism has a major impact on the economy of the United States as the 3rd largest retail sales industry in the Nation; 
Whereas 1 out of every 7 people employed in the United States civilian labor force is directly or indirectly employed in the travel and tourism industry; 
Whereas international travel to the United States is the largest service export, having generated a trade surplus for 16 consecutive years, increasing 144 percent between 2003 to 2004 to over $4 billion; 
Whereas, in 2005, travel and tourism-related expenditures reached $1 trillion, including $596 billion in direct sales and $445 billion in indirect sales, and supported 8 million jobs; 
Whereas the Department of Commerce has released the 2004 international year-end arrivals data, revealing that the level of international travel to the United States increased by 12 percent from 2003 to 46 million in 2004, with overseas visitors increasing 13 percent, to 20 million in 2004; 
Whereas domestic and international traveler spending in the United States generated $99.4 billion in taxes for Federal, State and local governments in 2004; 
Whereas tourism contributes substantially to personal growth, education, appreciation of cross-cultural differences, and the enhancement of international understanding and good will; 
Whereas the abundant natural and man-made attractions of the United States and the hospitality of the American people establish the United States as the preeminent destination for both foreign and domestic travelers; 
Whereas National Tourism Week was established by Congress in 1983, and first celebrated in May 1984, when President Ronald Reagan signed a proclamation urging citizens to observe the week with appropriate ceremonies and activities; 
Whereas, since 1984, National Tourism Week has been celebrated each May by the travel and tourism community, travel industry associations, as well as many States, cities, and localities throughout the Nation; and 
Whereas May 13 through 21, 2006, is the 23rd annual National Tourism Week: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports National Tourism Week; and  
(2)requests that the President issue a proclamation calling upon the people of the United States and interested groups to observe National Tourism Week with appropriate ceremonies and activities. 
 
Karen L. HaasClerk.
